—Order, Supreme Court, Bronx County (George Friedman, J.), entered February 4, 1999, which, in an action to recover for personal injuries allegedly sustained as a result of inadequate building security, denied defendant building owner’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We reject defendant’s contention that plaintiffs’ deposition testimony unequivocally demonstrates that the lobby door lock was working at the time of the incident. Indeed, on the basis of the deposition testimony, a reasonable inference can be drawn that the lobby door lock had failed at the time of the alleged incident (see, Burgos v Aqueduct Realty Corp., 92 NY2d 544). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.